DETAILED ACTION
	The current Office Action is in response to the papers submitted 03/15/2021.  Claims 1 – 20.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7 – 8, 14 – 15, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kilari et al. (Pub. No.: 2013/0326170) referred to a Kilari.
Regarding claim 1, Kilari teaches a plurality of storage devices [103 and 110, Fig 1B; 202 and 206, Fig 2; The Flash and RAM are both storage devices]; and 
a storage controller [204, Fig 2; Paragraph 0032; The processor is a controller that controls the memory using the MMU] operatively coupled to the plurality of storage devices [103 and 110, Fig 1B; 202 and 206, Fig 2], the storage controller [204, Fig 2] comprising a processing device [204 or 214, Fig 2; Item 204 is a processor and the MMU is a device/module that coordinates accesses to the memory running on the processor.  Either can be considered a processing device], the processing device [204, Fig 2] to: 
form a data segment [502; Fig 5; The compressed MMU pages are data segment] to be stored at one [103, Fig 1B; 202, Fig 2; The data is stored in flash] or more storage devices of the plurality of storage devices [103 and 110, Fig 1B; 202 and 206, Fig 2], wherein the data segment [502; Fig 5] is to be stored at the one [103, Fig 1B; 202, Fig 2; The data is stored in flash] or more storage devices using a first programming mode having a first page size [Figs 4 – 5A; Paragraphs 0035 – 0040; The first programming mode and size is the uncompressed method using the max chunk size which is 4kB]; 
determine that a fragment [MMU PAGE 2 – 3] of data of the data segment [502; Fig 5] is less than the first page size [Figs 4 – 5A; Paragraphs 0035 – 0040; The first page size is 4kB and each fragment is less than 4kB]; and 
store the fragment [MMU PAGE 2 – 3] of data at the one or more storage devices using a second programming mode having a second page size [Figs 4 – 5A; Paragraphs 0035 – 0040; Each fragment is stored using in a compressed format and with padding if needed which is different from how MMU PAGE 1 is stored since the data is not compressed or padded when the outcome of step 402 is YES] that is less than the first page size [Figs 4 – 5A; Paragraphs 0035 – 0040; The page where MMU PAGE 2 – 3 is stored is smaller than where MMU PAGE 1 is stored] and the remaining data [MMU PAGE 1, Fig 5A] of the data segment [502; Fig 5] at the one or more storage device using the first programming mode [Figs 4 – 5A; Paragraphs 0035 – 0040; The first programming mode and size is the uncompressed method using the max chunk size which is 4kB].
Regarding claim 7, Kilari teaches the processing device [204, Fig 2] is further to:
store the fragment of data [MMU PAGE 2 – 3] with padding data [404, Fig 4], wherein an amount of data of the fragment of data and the padding data corresponds to the second page size of the second programming mode [Figs 4 – 5A; Paragraphs 0035 – 0040; Data is padded to a size that corresponds to a predetermined compressed size used in the second programming mode].
Claims 8, 14 – 15, and 20 are corresponding method and medium claims of system claims 1 and 7 and are thus rejected using the same prior art and same reasoning. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 – 3, 5 – 6, 9 – 10, 12 – 13, 16 – 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kilari et al. (Pub. No.: 2013/0326170) referred to a Kilari as applied to claims 1, 8, and 15 above, and further in view of Bernat et al. (Pat 10/545,687) referred to as Bernat.
With regard to claim 2, Kilari teaches the plurality of storage devices [103 and 110, Fig 1B; 202 and 206, Fig 2] comprise a first storage device having a first erase block size [103, Fig 1B; 202, Fig 2; Flash memory is comprised of erase blocks] and a second storage device [110, Fig 1B; 206, Fig 2].
However, Kilari may not specifically disclose the limitation of the second storage device having a second erase block size.
Bernat discloses the second storage device [152, Fig 2A] having a second erase block size [Column 14, Lines 50 – 67].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bernat in Kilari, because it allows data to be rebuilt and allocated between different block sizes [Column 1, Lines 33 – 43] and using multiple flash instead of RAM allows the volatile data in RAM to be stored in non-volatile Flash.  
With regard to claim 3, Kilari teaches the processing device [204, Fig 2] is further to:
form a subsequent data segment [420, 410, and 400, Fig 4; 502, Fig 5; The system creates multiple subsequent data segments until all the MMU pages have been processed] to be stored at the one [103, Fig 1B; 202, Fig 2; The data is stored in flash] or more storage devices, a fragment of data [MMU PAGE 2 – 3], and wherein the subsequent data segment [420, 410, and 400, Fig 4; 502, Fig 5; The system creates multiple subsequent data segments until all the MMU pages have been processed] is to be stored at the one [103, Fig 1B; 202, Fig 2; The data is stored in flash] or more storage devices using the first programming mode [Figs 4 – 5A; Paragraphs 0035 – 0040; The first programming mode and size is the uncompressed method using the max chunk size which is 4kB].
However, Kilari may not specifically disclose the limitation of a subsequent data segment comprises the fragment of data.
Bernat discloses a subsequent data segment comprises the fragment of data [Column  30, Lines 11 – 67; The duplication of data shows a fragment of data can be duplicated in another page of data].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bernat in Kilari, because it provides a level of data protection by providing the system with duplicate copies of data in case one copy of data is lost the data can still be retrieved using the copy [Column 30, Lines 11 – 42].
With regard to claim 5, Kilari teaches the first programming [Figs 4 – 5A; Paragraphs 0035 – 0040; The first programming mode and size is the uncompressed method using the max chunk size which is 4kB] and second programming mode [Figs 4 – 5A; Paragraphs 0035 – 0040; Each fragment is stored using in a compressed format and with padding if needed which is different from how MMU PAGE 1 is stored since the data is not compressed or padded when the outcome of step 402 is YES].
However, Kilari may not specifically disclose the limitation of the first programming mode corresponds to a triple-level cell (TLC) mode and the second programming mode corresponds to a single-level cell (SLC) mode.
Bernat discloses a first programming mode corresponds to a triple-level cell (TLC) mode and a second programming mode corresponds to a single-level cell (SLC) mode [Figs 2A – 2G and 3B; Column 28, Lines 21 – 62; The first programming mode would correspond to a TLC mode when the memory is TLC and the second programming mode would correspond to SLC when the memory is SLC]
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bernat in Kilari, because it allows the system to use different memory programming methods which each have their own advantages based on system needs and desires.  
With regard to claim 6, Kilari teaches the first programming [Figs 4 – 5A; Paragraphs 0035 – 0040; The first programming mode and size is the uncompressed method using the max chunk size which is 4kB] and second programming mode [Figs 4 – 5A; Paragraphs 0035 – 0040; Each fragment is stored using in a compressed format and with padding if needed which is different from how MMU PAGE 1 is stored since the data is not compressed or padded when the outcome of step 402 is YES].
However, Kilari may not specifically disclose the limitation of the first programming mode corresponds to a quad-level cell (QLC) mode and the second programming mode corresponds to a single-level cell (SLC) mode.
Bernat discloses a first programming mode corresponds to a quad-level cell (QLC) mode and a second programming mode corresponds to a single-level cell (SLC) mode [Figs 2A – 2G and 3B; Column 28, Lines 21 – 62; The first programming mode would correspond to a QLC mode when the memory is QLC and the second programming mode would correspond to SLC when the memory is SLC]
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bernat in Kilari, because it allows the system to use different memory programming methods which each have their own advantages based on system needs and desires.
Claims 9 – 10, 12 – 13, 16 – 17, and 19 are corresponding method and medium claims of system claims 2 – 3 and 5 - 6 and are thus rejected using the same prior art and same reasoning.

Claim(s) 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kilari et al. (Pub. No.: 2013/0326170) referred to a Kilari in view of Bernat et al. (Pat 10/545,687) referred to as Bernat as applied to claims 3, 10, 17 above, and further in view of Gorobets (Pub. No.: US 2008/0082596) referred to as Gorobets.
With regard to claim 4, Kilari teaches the processing device [204, Fig 2] is further to: 
store the subsequent data segment [420, 410, and 400, Fig 4; 502, Fig 5; The system creates multiple subsequent data segments until all the MMU pages have been processed], the fragment of data [MMU PAGE 2 – 3] programmed using the second programming mode [Figs 4 – 5A; Paragraphs 0035 – 0040; Each fragment is stored using in a compressed format and with padding if needed which is different from how MMU PAGE 1 is stored since the data is not compressed or padded when the outcome of step 402 is YES]. 
Bernat discloses a subsequent data segment comprises the fragment of data [Column  30, Lines 11 – 67; The duplication of data shows a fragment of data can be duplicated in another page of data].
However, Kilari in view of Bernat may not specifically disclose the limitation of data in the subsequent data segment is to be garbage collected upon storing the subsequent data segment.
Gorobets discloses data in the subsequent data segment is to be garbage collected upon storing the subsequent data segment [Figs 6 – 7 and 9A – 9B; Data is garbage collected after the data is stored].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gorobets in Kilari in view of Bernat, because it prevents the timeout errors when the amount of time to perform a garbage collection operation exceeds the fixed amount of time [Paragraphs 0003 – 0004].
  Claims 11 and 18 are corresponding method and medium claims of system claim 4 and are thus rejected using the same prior art and same reasoning.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BIRKHIMER whose telephone number is (571)270-1178. The examiner can normally be reached 8-5 Hoteling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher D Birkhimer/Primary Examiner, Art Unit 2136